DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frise et al. (U.S. Patent No. 10,430,955; cited in the IDS filed 11/18/20).
claim 1, Frise teaches a microscope comprising a microscope stand (i.e. microscope setup with a microscope and automated slide loader) (Fig. 2A; col. 2, lines 50-51), a camera for recording microscope images (i.e. a microscope and a camera of the microscope (or a camera attached to the microscope)) (Fig. 2A; col. 5, lines 30-40) and a computing device (i.e. all of the processes described herein may be embodied in, and fully automated via, software code modules executed by a computing system that includes one or more computers or processors) (col. 22, lines 34-40), which is configured to carry out image processing of the recorded microscope images (i.e. a ROIFinder module was implemented that executed an image processing pipeline) (col. 19, lines 1-5), wherein the computing device is configured to: 
define relevant image structures (i.e. the implementation of the ROIFinder module required a configuration for a minimum size of an object to be recorded (top line) (i.e. “relevant image structures”), the overlap to adjacent images, the pixel size (Figs. 11A-11B) and a configurable increase for the detected bounding box size) (Fig. 13; col. 4, lines 47-52; col. 21, lines 21-26); 
localize relevant image structures in the microscope images (i.e. Phase 1 of the workflow loads a slide (the refImager module), images the slides in overlapping tiles (the SlideImager module), detects ROIs and stops) (Fig. 7B; col. 3, lines 34-53); 
derive stitching parameters from locations of the relevant image structures (i.e. Phase 2…loads the same slides a second time (the SlideLoader module), calibrates the position list by taking images around the reference images and finding a ; and 
create a result image based on the microscope images, with the stitching parameters being taken into account (i.e. stitches adjacent images (the SlideStitcher module) (Fig. 7B; col. 3, lines 34-53).  
In regard to claim 2, Frise teaches all of the limitations of claim 1 as discussed above.  In addition, Frise teaches wherein the camera is part of an overview unit configured for recording the microscope images (i.e. a microscope and a camera of the microscope (or a camera attached to the microscope)) (Fig. 2A; col. 5, lines 30-40).  
In regard to claim 3, Frise teaches a method for processing microscope images (i.e. a ROIFinder module was implemented that executed an image processing pipeline) (col. 19, lines 1-5), including: 
defining relevant image structures (i.e. the implementation of the ROIFinder module required a configuration for a minimum size of an object to be recorded (top line) (i.e. “relevant image structures”), the overlap to adjacent images, the pixel size (Figs. 11A-11B) and a configurable increase for the detected bounding box size) (Fig. 13; col. 4, lines 47-52; col. 21, lines 21-26); 
localizing relevant image structures in the microscope images (i.e. Phase 1 of the workflow loads a slide (the refImager module), images the slides in overlapping tiles (the SlideImager module), detects ROIs and stops) (Fig. 7B; col. 3, lines 34-53); 
deriving stitching parameters from locations of the relevant image structures (i.e. Phase 2…loads the same slides a second time (the SlideLoader ; and 
creating a result image based on the microscope images, with the stitching parameters being taken into account (i.e. stitches adjacent images (the SlideStitcher module) (Fig. 7B; col. 3, lines 34-53).  
In regard to claim 4, Frise teaches all of the limitations of claim 3 as discussed above.  In addition, Frise teaches wherein the stitching parameters determine how seam locations between the microscope images are set (i.e. Phase 2…loads the same slides a second time (the SlideLoader module), calibrates the position list by taking images around the reference images and finding a matching position (the compareImager module), images the ROIs from the first workflow (the SlideImager module) (Fig. 7B; col. 3, lines 34-53). 
In regard to claim 6, Frise teaches all of the limitations of claim 3 as discussed above.  In addition, Frise teaches further comprising using the stitching parameters to determine whether to output a microscope control instruction for renewed recording of microscope images with altered microscope settings, before recorded microscope images are stitched to form a result image (i.e. Phase 2…loads the same slides a second time (the SlideLoader module), calibrates the position list by taking images around the reference images and finding a matching position (the compareImager module), images the ROIs from the first workflow (the SlideImager module; each workflow can have multiple distinct phases; the user would select which phase to execute in the workflow dialog (i.e. “whether to output a .  
In regard to claim 7, Frise teaches all of the limitations of claims 3 and 6 as discussed above.  In addition, Frise teaches wherein the altered microscope settings specify altered sample stage positions for renewed recording of the microscope images (i.e. Phase 2…images the ROIs from the first workflow (the SlideImager module); the second phase performed a high-resolution tiled imaging of each region of interest (i.e. “specify altered sample stage positions”) found in the first phase) (Fig. 7B; col. 3, lines 34-53; col. 13, lines 1-12).  
In regard to claim 8, Frise teaches all of the limitations of claim 3 as discussed above.  In addition, Frise teaches wherein the relevant image structures are one or more of the following: multiwell wells, sample vessels, sample vessel labels, coverslips, markings, light reflections, maskings (i.e. Fig. 14C shows detected ROI as black object masks) (Figs. 14A-14C; col. 4, lines 53-56) or shadows.
In regard to claim 10, Frise teaches all of the limitations of claim 3 as discussed above.  In addition, Frise teaches further comprising providing an input tool, by means of which a user can define relevant image structures by drawing markings in some of the microscope images or in example microscope images (i.e. while compatible with the basic ImageJ and μManager distribution, for image processing, it required the extended and standardized plugin selection provided by Fiji; common interface for modules implementing either hardware control or image processing tasks; a graphical user interface for designing workflows, configuring storage and modules and starting/stopping and resuming workflows; the position list could be either manually predefined or the result of a previous workflow module, such as the ROIFinder module; to manually create a position list, the μManager position list user-interface was used to define a region on the slide) (Fig. 13; Table 1; col. 11, lines 49-62; col. 16, lines 6-22).  
In regard to claim 11, Frise teaches all of the limitations of claim 3 as discussed above.  In addition, Frise teaches further comprising carrying out an image analysis for classification of the microscope images, wherein the relevant image structures sought after in the microscope images are defined automatically on the basis of the classification (i.e. Figs. 6A-6E show a CustomMacroROIFinder module for Drosophila imaging; Fig. 6E in particular shows the result after thresholding, morphology and particle detection (i.e. “classification”)) (Figs. 6A-6E; col. 3, lines 26-33).  
In regard to claim 14, Frise teaches a microscopy method, including: 
recording a plurality of overlapping microscope images (i.e. Phase 1 of the workflow loads a slide (the refImager module), images the slides in overlapping tiles (the SlideImager module), detects ROIs and stops) (Fig. 7B; col. 3, lines 34-53); 
carrying out the method as defined in claim 3 for processing the microscope images (See rejection of claim 3 as discussed above); and 
determining whether the recorded microscope images are suitable for creating the result image or whether it is necessary to first record one or more further microscope images, which are then used to calculate the result image (i.e. each workflow can have multiple distinct phases; the user would select which phase to execute in the workflow dialog (i.e. “whether it is necessary to first record one or more further microscope images”); providing multiple phases and allowing the user to select between them would give the user the opportunity to split a workflow into sections and perform any required manual adjustments between each phase; for example, in the workflow designs, two phases were exposed; the first performed a low-resolution scan and searched for regions of interest; the second performed a high-resolution tiled imaging of each region of interest found in the first phase) (col. 13, lines 1-12; Fig. 7B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frise et al. (U.S. Patent No. 10,430,955; cited in the IDS filed 11/18/20) in view of Preibisch et al. (“Globally optimal stitching of tiled 3D microscopic image acquisitions”, Bioinformatics Applications Note, Vol. 25, No. 11, 2009, pp. 1463-1465.; cited in the IDS filed 11/18/20).
In regard to claim 5, Frise teaches all of the limitations of claim 3 as discussed above.  However, Frise does not explicitly teach wherein the stitching parameters describe a blending at seam locations, along which the microscope images are stitched to create the result image.  
In the same field of endeavor, Preibisch teaches wherein the stitching parameters describe a blending at seam locations, along which the microscope images are stitched to create the result image (i.e. non-linear blending to compensate brightness differences between the image tiles to create artifact-free, stitched output images; Fig. 1 (B, C) A close up of the border between adjacent tiles as recorded by the microscope stage (B) and after the application of the stitching method (C)) (Fig. 1; 1 Introduction, p. 1463).  
.	
Allowable Subject Matter
Claims 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488